DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHRIS CAPLANIS,
                             Appellant,

                                      v.

AUTONATION, INC., including all of its affiliates, subsidiary companies,
      dealerships, officers, directors, employees, and agents,
                               Appellee.

                              No. 4D18-2796

                           [August 15, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 13-15373 CACE
(08).

   Chris Caplanis, Black Canyon City, Arizona, pro se.

  Kevin R. Jackson of the Law Offices of Kevin Jackson P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.